Order, Supreme Court, New York County (Albert Williams, J.), entered October 28, 1981, granting Timeplex’ motion for disclosure to aid in arbitration, unanimously reversed, on the law, and motion denied, with costs. For the following reasons, Timeplex’ motion for disclosure to aid in arbitration (CPLR 3102, subd [e]) should have been denied. First, disclosure under the afore-mentioned section may only be sought after arbitration has been commenced. Timeplex has yet to commence arbitration. Second, a court will only order disclosure in extraordinary circumstances after arbitration has commenced. (De Sapio v Kohlmeyer, 35 NY2d 402, 406.) Timeplex has failed to show any extraordinary circumstances to warrant judicial intervention even .if arbitration had been commenced. Third, the papers indicate that Timeplex has adequate knowledge to frame a claim in arbitration for breach of the distributorship agreement. Concur — Murphy, P. J., Sullivan, Lupiano, Bloom and Fein, JJ.